Action by a husband for separation, in which his wife interposes a counterclaim for similar relief. Defendant appeals from an order denying her motion for temporary alimony and a counsel fee to defend the action, and referring the matter to the trial court for disposition. Order modified on the law and the facts so as to provide that defendant’s motion be granted to the extent of allowing her a counsel fee of $200. As so modified, the order is affirmed, without costs. The counsel fee is to be payable $100 within twenty days after the entry of the order hereon and $100 when the case is placed on the calendar for trial. Under the circumstances the defendant was entitled to a counsel fee to enable her to defend the action. Adel, Wenzel, MaeCrate and Schmidt, JJ., concur; Johnston, Acting P. J., dissents and votes to affirm.